Citation Nr: 0601209	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of  40 
percent for residuals of a left hand injury.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The service-connected left knee disability is currently 
manifested by pain with limitation of flexion; flexion is not 
limited to less than 45 degrees; there is no limitation of 
extension; any episodes of locking are infrequent; and there 
is no instability or subluxation of the left knee.  

2.  The veteran's service-connected residuals of a left 
(minor) hand injury is manifested by symptoms equivalent to 
no more than severe incomplete paralysis of the intrinsic 
muscles of the lower radicular group.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2005).  

2.  The criteria for an initial rating in excess of 40 
percent for service-connected residuals of a left hand injury 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.14, 4.123, 4.124a, Diagnostic Code 8512, 8612 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits. Id. at 119. The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")." Id at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter dated in July 2002, prior to the November 2002 rating 
decision.  The veteran was informed of the evidence required 
to substantiate his claim, the information required from him 
to enable VA to obtain evidence on his behalf, and the 
assistance that VA would provide to obtain evidence on his 
behalf.  Although the RO did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf. 
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's case has been obtained.  The veteran has not 
identified any additional evidence that could be obtained to 
substantiate his claim, nor has he requested that the Board 
remand for further development of his case.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant remand of the 
issues of service connection for hypertension and further 
delay of the appellate process.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


II.  Factual Background

Historically, service medical records reflect that in 
September 1986, the veteran sustained open fractures to the 
left third and fourth distal interphalangeal joint (DIP) 
joint following a motorcycle injury.  Radiographs revealed a 
severely comminuted fracture of the DIP joint of the left 
third finger and a non-articular fracture of the distal 
phalanx of the fourth finger.  The veteran underwent an 
irrigation and debridement of open fractures of the left 
hand, with primary fusion of the left third DIP joint.  A 
June 1988 service medical record shows that the veteran was 
seen in the emergency room complaining of severe left knee 
pain and swelling.  The diagnostic assessment was left knee 
sprain.  

A VA contract examination conducted in December 2001 reflects 
that the veteran reported that he had impaired mobility of 
the fingers of the left hand.  He stated that he could not 
open or close the left hand completely.  He experienced 
constant left hand pain and also had a weak grip in the left 
hand.  He said that he was unable to hold items in his left 
hand for long periods of time.  With regard to his left knee, 
the veteran indicated that he experienced intermittent pain, 
weakness and stiffness.  He said that the condition flared up 
for about 10-15 days every month.  Flare-ups were brought on 
by long periods of standing or bending.  He had intermittent 
swelling in the left knee as well.  On physical examination, 
it was noted that the veteran was right-hand dominant.  
Examination of the lower extremities revealed no signs of 
abnormal weight bearing of the feet with normal posture and 
gait.  Appearance of the knee joint was within normal limits, 
bilaterally.  No redness, swelling, deformity or effusion was 
noted in the left knee.  Range of motion of the left knee was 
0 to 140 degrees; however he had pain starting at 100 degrees 
of flexion.  There was some laxity in the medial collateral 
ligament as demonstrated by the valgus strain on the knee.  
He also had a painful click during McMurray's test with pain 
coming from the medial meniscus.  There was no additional 
limitation in range of motion of the left knee by weakness, 
fatigue or lack of endurance.  Examination of the left hand 
showed a contraction deformity of the middle and ring 
fingers.  Two scars resulting from prior reconstruction 
surgery were non-disfiguring and non-tender.  He was able to 
make a fist with the left hand.  The left hand grip was weak 
and the veteran had poor dexterity.  He was only able to 
grasp with the thumb and index finger.  Range of motion was 
normal for the thumb and index finger; however for the middle 
finger, the range of motion for the metacarpal phalangeal 
joint was 60 degrees of flexion.  Range of motion for the 
proximal interphalangeal joint was about 70 degrees.  The DIP 
joint was fused completely without any demonstrated flexion.  
The range of motion of the middle finger and the ring finger 
were decreased secondary to stiffness and pain.  Neurological 
examination of the hand showed tenderness on the medial half 
of the palm.  There was subjective sensation of decreased 
sensation of touch in the third and fourth fingers of the 
left hand.  X-ray studies of the left hand showed a small, 
old chip fracture from the tip of the distal phalanx of the 
fourth finger and bony fusion of the DIP joint of the third 
finger.  X-ray studies of the bilateral knees were normal.  
The diagnosis include left knee sprain and status post hand 
injury with residuals.  

On VA QTC examination conducted in June 2003, it was noted 
that the veteran had an abnormal gait, limping on his right 
leg.  Examination of the knees showed left knee flexion to 
100 degrees and extension of 0 degrees with moderate pain on 
initiation of motion.  The examiner indicated that the 
limitation on the left side was due to tough tendons and lack 
of exercise.  The veteran had pain, fatigue, weakness, and 
lack of endurance but no incoordination of the left knee.  No 
ankylosis was shown.  The McMurray and drawer tests were 
negative.  It was noted that the left knee demonstrated no 
recurrent subluxation, instability, locking pain, joint 
effusion or crepitus but there was a positive compression 
test on the left side.  The diagnoses include left knee 
strain with very painful motion.  The examiner described the 
veteran's left knee pain as moderate.  With regard to the 
status post left hand injury, the veteran had numbness in the 
third, fourth and fifth finger, the palm and the fingertips.  
The motions of the hand were very painful.  The diagnosis was 
status post left hand injury with residual numbness, 
decreased range of motion and degenerative joint disease.  It 
was also noted that the veteran had decreased strength in the 
left hand with numbness.  The veteran's hand strength was 7 
psi on the left.  The diagnosis was moderate incomplete 
paralysis.  


III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Left Knee Strain

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, DC 5258.

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling. 38 C.F.R. § 4.71a, DC 5259.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

While the veteran has complained of intermittent pain, 
weakness and stiffness, there is no objective evidence of 
locking of the left knee.  On examinations conducted in 2001 
and in 2003, recurrent subluxation, locking pain, or 
instability of the left knee was not clinically shown.  In 
addition, clinical examinations of the left knee have not 
shown crepitus, deformity, or joint effusion.  Similarly, X-
ray studies of the left knee have been entirely normal.  

Accordingly, the veteran's service-connected left knee 
disability does not warrant a 20 percent rating under 
Diagnostic Code 5258 or a separate compensable evaluation 
under Diagnostic Code 5257.  

Likewise, the medical evidence shows that the veteran has 
consistently demonstrated that he retains full extension of 
his left knee.  Therefore, a compensable evaluation is not 
warranted on the basis of limitation of extension.  

The medical evidence also shows that the veteran was able to 
flex his left knee from 0 to 140 degrees in December 2001 
with pain at 100 degrees of flexion and from 0 to 100 degrees 
in June 2003.  Even with consideration of all pertinent 
disability factors including the veteran's complaints of 
pain, it is clear that the limitation of flexion of the left 
knee does not more nearly approximate limitation to 30 
degrees than limitation to 45 degrees.  In this regard, the 
Board notes that the veteran's subjective complaints of pain 
have for the most part not been confirmed by objective 
evidence such as guarding, apprehension, etc. It has also 
been noted that he did not require an assistive device to 
ambulate.  The veteran experienced a moderate level of pain, 
fatigue, weakness and lack of endurance but no 
incoordination.  In short, the medical evidence of record 
does not justify the assignment of a rating in excess of 10 
percent for the left knee based upon limitation of motion.  

The Board has considered the recent VA General Counsel 
decision that allows the assignment of separate ratings based 
upon limited flexion and limited extension of the leg.  
However, as the evidence shows that the veteran has full 
extension of the leg, separate ratings based upon limitation 
of flexion and limitation of extension are not warranted.

The Board has also considered all other potentially 
applicable provisions and has found no section that provides 
a basis upon which to assign a higher disability evaluation 
for the left knee.  


Residuals of a Left Hand Injury

The provisions of 38 C.F.R. § 4.120 (2005) provide, in 
pertinent part, that neurological conditions are ordinarily 
to be rated in proportion to the impairment of motor or 
sensory function.  Among other factors, complete or partial 
loss of use of one or more extremities is to be considered.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  Id.  

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate.  38 
C.F.R. § 4.123 (2005).  

The veteran's service-connected left hand disability is 
evaluated under Diagnostic Code 8612 for neuritis which is 
rated according to the provisions of Diagnostic Code 8512 for 
paralysis of the lower radicular group.  Under Code 8512, a 
20 percent rating may be assigned for mild incomplete 
paralysis of the minor or major lower radicular group.  A 30 
percent rating requires moderate incomplete paralysis of the 
minor lower radicular group.  A 40 percent rating requires 
moderate incomplete paralysis of the major lower radicular 
group or severe incomplete paralysis of the minor lower 
radicular group.  A 50 percent rating requires severe 
incomplete paralysis of the major lower radicular group.  A 
60 percent rating requires complete paralysis of all 
intrinsic muscles of the minor hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand).  A 70 percent rating requires complete 
paralysis of all intrinsic muscles of the major hand, and 
some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a, Code 
8512.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a.  

Following a careful review of the medical and lay evidence, 
the Board finds that the preponderance of the evidence is 
against a finding of an evaluation in excess of 40 percent 
for the veteran's left hand disability.  In reaching this 
conclusion, the Board notes that examination findings have 
generally shown painful motion of the hand with residuals 
numbness and decreased range of motion.  Moderate incomplete 
paralysis was diagnosed on examination in 2003 with decreased 
strength and painful motion.  As such, pursuant 38 C.F.R. § 
4.123, the maximum rating that may be assigned for neuritis 
would be that for severe, i.e. no more than the current 40 
percent rating under Diagnostic Code 8612.  

The Board notes that there are no other codes under which 
this condition could be rated that could yield an evaluation 
in excess of 40 percent.  While the veteran has demonstrated 
some limitation of motion of the hand, his left (minor) hand 
disability has not been shown to be manifested by complete 
paralysis of all of the intrinsic muscles of the hand.  

In this regard, the veteran does have some limitation of 
motion of individual digits.  He also expressed subjective 
complaints of pain, although examination did not find that 
there would be any additional functional limitations present 
during flare-ups or on repeated use. See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Pursuant to the Diagnostic 
Codes pertaining to limitation of motion of individual 
digits, (as in effect since August 2002), any limitation of 
motion of the ring or little finger is noncompensable (zero 
percent disabling) and limitation of motion of the index or 
long finger would warrant no more than a 10 percent 
evaluation and thumb limitation of motion would warrant no 
more than a 20 percent rating.  Ankylosis of the digits has 
not been shown and even ankylosis would not warrant a higher 
rating.  In any event, the findings on examination do not 
show a compensable level of limitation of motion of any of 
the digits.  Accordingly, these Diagnostic Codes do not 
provide a basis upon which to assign a disability evaluation 
in excess of that which is currently in effect.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disabilities at issue.  The veteran has not required frequent 
hospitalization for his disabilities and the manifestations 
of the disabilities are not in excess of those contemplated 
by the schedular criteria.  Therefore, referral of this case 
for extra-schedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  










ORDER

An initial rating in excess of 10 percent for the veteran's 
service-connected left knee disability is denied.  

An initial rating in excess of 40 percent for residuals of a 
service-connected left hand injury is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


